Title: From George Washington to Major General Robert Howe, 25 May 1780
From: Washington, George
To: Howe, Robert



Dear Sir
Head qrs [Morristown] May 25. 1780

I have received Your Two favors of the 22d Instant. The distresses of the Troops under yr Comd give me great pain and what adds to it is, I have it not in my power to administer to their relief. Our situation here is equally melancholy—for the Troops on several days have been entirely without meat—and at best on half & quarter allowance for a

considerable time. I very sincerely hope that You will derive support from Connecticut, in consequence of your Letter & the Representation which would be made by Colo. Hay. With respect to the Flour ordered to the North River—I find on inquiry, it has been stopped at Springfield for want of the means of transportation. Colo. Stewart the Issuing Commissary set out yesterday to get it in motion again if possible. If this difficulty can be surmounted—a further supply shall be attempted. On account of the deranged state of our finance and the total want of money—every thing is almost at a stand.
If You can spare any Men for the purpose—I wish You to employ them in making fascines & Gabions. The nearer they can be made to the River the better. I fear we shall find but a bad account of those which were prepared on the Sound—but even if this should not be the case, we ought to provide a considerable number.
I thank You for your intelligence. A variety of reports of the same nature with respect to Sir Henry Clintons raising the siege of Charles Town—and returning have been received through other Channels. How far they are to be depended on, I can not determine; but it seems beyond doubt that the Enemy are under great anxiety about something. I have had no Official Accounts from Charles Town myself since the 9th of April—but Letters have been received by Gentlemen from their Friends in the Country as low down ⟨as⟩ the 24th mentioning that the Enemy seemed to be turning the siege into a Blockade.
I am pained to find that the spirit of resigning still prevails in the Massachusetts line. A day scarcely passes without one or more applications on this head. This conduct at this time is very disreputable to those who practice it unless in cases of very pressing necessity—and cannot but be injurious to the service. If the same disposition should continue—when we come to act in the Field—there will not be Officers to command the Men. I wish You to speak to the Brigadiers & Field Officers on the subject who I am persuaded will use their influence to prevent so disagreable & pernicious a practice. I am D. Sir with great regard Yr Most Obedt sert

G. Washington

